Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art includes US Patent Application Publications 2008/0315094 and 2011/0139984.  ‘984 and the embodiment in Fig. 6b are particularly relevant.  The prior art and the claimed invention share many common features such as the detector, scintillator, and a light guide with incident, emitting, and reflective surfaces.  However, the particulars of the invention recited in claim 1 requiring the emitting surface be smaller than the incident surface and that a slope surface is provided between the incident surface and the emitting surface, faces the reflecting surface and is inclined with respect to the incident surface causes the claimed invention to differ in configuration from the prior art detector inventions.
Similarly, claim 15, makes a requirement that a cross sectional area when the light guide is cut parallel to the emitting surface becomes smaller as a cross section approaches an emitting surface and an opposite surface of the light emitting surface of the scintillator is a metal reflecting surface is not contemplated by the prior art.  
Further relevant references uncovered during search and considered in the determination that claims 1 and 15 patentably define over the prior art are included on the attached form PTO-892.  
Claims 2-12 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881